Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report August 29, 2008 Date of Earliest Event Reported (August 28, 2008) SYNCORA HOLDINGS LTD. (Exact name of registrant as specified in its charter) Bermuda 001-32950 Not Applicable (Jurisdiction of incorporation) (Commission File Number) (I.R.S Employer Identification No.) A.S. Cooper Building 26 Reid Street Hamilton HM11, Bermuda (Address of principal executive offices, including zip code) (441) 279-7450 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425 ) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective as of August 28, 2008, Claude L. LeBlanc and Syncora Holdings Ltd. (Syncora) entered into an Amended and Restated Employment Agreement (the Amended and Restated Employment Agreement), which amends and restates Mr. LeBlancs existing Employment Agreement with Syncora, dated as of January 1, 2008 (the Prior
